         Case 2:18-cv-02217-WB Document 314 Filed 07/14/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 AETNA, INC., et al.,                            :
                                 Plaintiffs,     :    Civil action
                                                 :
 v.                                              :    No. 18-2217
                                                 :
 MEDNAX, INC., et al.,                           :
                                 Defendants.     :
                                                 :

           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii) and 41(a)(1)(B), the parties

hereby stipulate to Plaintiffs’ voluntary dismissal of the above-referenced matter with prejudice.

Each side to bear their own costs.



 Respectfully submitted,

 /s/ Mark J. Schwemler                         /s/ Gary A. Orseck
 Mark J. Schwemler                             Gary A. Orseck*
 Colin J. O’Boyle                              Alison C. Barnes*
 Aimee L. Kumer                                Jennifer S. Windom*
 Andrew Estepani                               William Trunk*
 ELLIOTT GREENLEAF P.C.                        Ralph C. Mayrell*
 925 Harvest Drive, Suite 300                  ROBBINS, RUSSELL, ENGLERT,
 Blue Bell, Pennsylvania 19422                 ORSECK & UNTEREINER LLP
                                               2000 K St. NW, 4th Floor
 Howard Pierce, pro hac vice                   Washington, D.C. 20006
 PIERCE LLC
 433 S. Main Street, Suite 228                 Martin B. Goldberg*
 West Hartford, CT 06110                       Jonathan E. Feuer*
                                               LASH & GOLDBERG LLP
 Counsel for Plaintiffs                        100 Southeast 2nd Street
                                               Miami, FL 33131

                                               * Admitted Pro Hac Vice

                                               Howard M. Klein (No. 33632)
                                               Robert N. Feltoon (No. 58197)
        Case 2:18-cv-02217-WB Document 314 Filed 07/14/21 Page 2 of 3




                                    Andrew K. Garden (No. 314708)
                                    CONRAD O’BRIEN PC
                                    Centre Square West Tower
                                    1500 Market Street, Suite 3900
                                    Philadelphia, PA 19102-2100

Dated: July 14, 2021                Counsel for Defendants




                                      2
         Case 2:18-cv-02217-WB Document 314 Filed 07/14/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing was served on all counsel of record via the
Court’s electronic filing system.



                                            /s/ Mark J. Schwemler

Dated: July 14, 2021




                                              3
